                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


PATRICK T. SMITH,
                      Plaintiff,
                                                                   8:18CV491
        vs.
                                                        MEMORANDUM AND ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security;
                      Defendant.




       This matter is before the Court on Plaintiff’s motion for attorney fees in the amount

of $1,764.38 under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). Filing

No. 23. The defendant does not object to the Plaintiff’s request for fees and in fact

supports the same. Filing No. 24.

       The EAJA provides for attorney fees if: “(1) the person is a prevailing party; (2) the

individual’s net worth did not exceed $2,000,000 at the time the civil action was filed; and

(3) the fees and expenses were ‘incurred by that party in [the] civil action’ in which it

prevailed.” United States S.E.C. v. Zahareas, 374 F.3d 624, 630 (8th Cir. 2004) (quoting

28 U.S.C. § 2412(d)(1)(A)-(2)(B)). The fees awarded must be reasonable. A reasonable

fee under 28 U.S.C. § 2412 does not exceed “$125 per hour unless the court determines

that an increase in the cost of living or a special factor, such as the limited availability of

qualified attorneys for the proceedings involved, justifies a higher fee.” 28 U.S.C. §

2412(D)(2)(A)(ii).



                                              1
       Furthermore, for a successful Social Security claimant to collect attorney fees, the

Commissioner’s position must lack substantial justification.        Substantial justification

occurs when the Commissioner’s position has a clearly reasonable basis in law and fact.

The Commissioner bears the burden of proving that her position is substantially justified.

Goad v. Barnhart, 398 F.3d 1021, 1025 (8th Cir. 2005). This Court previously determined

the Commissioner’s position was not substantially justified in this instance. Filing No. 18.

       The Court finds that the Plaintiff is entitled to attorney fees under the EAJA. The

Plaintiff is the prevailing party. Additionally, the Plaintiff’s net worth did not exceed

$2,000,000 at the time the civil action was filed. Filing No. 23, ¶ 6. Plaintiff requests

attorney’s fees totaling $1,764.38 for 0.5 hours of attorney work at a rate of $201.60 per

hour in 2018; 7.1 hours of attorney work at a rate of $205.25 per hour in 2019; and 1 hour

of attorney work at a rate of $206.30 in 2020 Filing Nos. 23, 23-2. An increase for the

cost of living is generally allowed. Johnston v. Sullivan, 919 F.2d 503, 508-10 (8th Cir.

1990); Filing No. 23-3. The Court finds the increase in cost of living justifies a fee higher

than $125 an hour and that the rates requested by the Plaintiff are reasonable. The Court

further finds that counsel is an experienced social security disability attorney. The Court

has carefully reviewed the hours submitted and finds them to be reasonable in all

respects. Filing No. 23-2. Thus, the Court concludes that both the amount requested,

and the hours expended are reasonable.

       THEREFORE, IT IS ORDERED:

   1. The Plaintiff’s motion for attorney fees, Filing No. 23, is granted.




                                             2
2. Pursuant to the Equal Access to Justice Act, attorney fees in the amount of

   $1,764.38 are to be paid directly to Plaintiff’s attorney at the Kappelman Law Firm,

   less any offset to satisfy a pre-existing debt to the United States.

3. A separate judgment shall be entered in conjunction with this Memorandum and

   Order.



   Dated this 8th day of April, 2020.


                                              BY THE COURT:


                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge




                                         3
